                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SCOTT J. BAKER,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1593-Orl-37GJK

KIMBERLY BROWN,

      Defendant.
_____________________________________

                                          ORDER

       Pro se Plaintiff initiated this action against Defendant in state court. (Doc. 2

(“Complaint”).) Defendant removed the action to this Court on September 25, 2018,

purportedly based on federal question jurisdiction. (Doc. 1.) Defendant also filed a

motion to proceed in forma pauperis (Doc. 3 (“IFP Motion”).) On referral, U.S. Magistrate

Judge Gregory J. Kelly recommends denying the IFP Motion and remanding the case to

state court because this Court lacks jurisdiction. (Doc. 5 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the Court

concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation


                                             -1-
             (Doc. 5) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     Defendant Kimberly Brown’s Motion for Leave to Proceed in forma pauperis

             (Doc. 3) is DENIED.

      3.     This case is REMANDED to the County Court, in and for Seminole County,

             Florida.

      4.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 12, 2018.




Copies to:
Counsel of Record
Pro Se Party
The County Court, in and for Seminole County, Florida.




                                         -2-
